BROWN, District Judge
(dissenting). I am unable to agree to the interpretation which the majority opinion gives to this charter .party, and especially to the interpretation and application of section 7 of the charter party, quoted on page 270 in that opinion.
Ordinarily, upon the settlement of the year’s account under a time charter at a fixed rate per ton of coal the vessel would be. credited with the full amount of coal transported at the contract rate. She would then be charged with any loss of time not allowed to her under the provisions of the charter party, or under ordinary legal principles, and the balance would be the amount payable in satisfaction of the year’s business. In the present case, however, it is provided by the final clause of section 7:
“The party of the second part shall in no event pay for more than 108,000 gross tons, even if a larger number than that be, in fact, transported.”
Section 2 of the charter party expressly provides for payment of the sum of 70 cents for each ton of coal of 2,240 .pounds actually transported. While the final clause of section 7 cuts down the obligation to pay for all coal transported, it does not follow that it cuts down the right of the vessel to credit for the full amount carried in order to offset, on an accounting, any deductions to which the charterer may be entitled on account of loss of time. The limit is upon the total amount which is payable by the charterer on the year’s business. In case the balance struck exceeds the amount which would be payable for 108,000 tons at 70 cents, the charterer is relieved from payment of the excess.
The majority of the court are of the opinion that the vessel can be .credited only with the amount of 108,000 tons, and that all deductions for loss of time must be made from this’ arbitrarily fixed amount of *278108,000 tons, rather than from any larger amount actually carried by the vessel. This seems to me to result from a misinterpretation of the language and of the purpose of section 7 of the charter party. This misinterpretation appears • in two paragraphs of the majority opinion:
“Paragraph 1 of section 7, when properly understood, means that the party of the second part covenants to pay in any event (i. e., whether the vessel carries 108,000. tons or more or less than the amount) 70 cents a ton for at least 108,000 gross tons in case the vessel be at any time out of commission, ‘except as herein provided’; that is, in ease she is out of commission for any cause other than those provided for in the charter, no deduction for such loss of time is to be made, but for loss of time due to causes specified in the charter, deductions shall be made however much or little the vessel transports. '* * *
“Therefore they provided (paragraph 1, section 7) that the ship should be paid 70 cents per ton for at least 108,000 tons although she was not in commission throughout the year, provided the time lost was due to other causes than those which they specifically had in mind. But if the time lost was due to the specific causes they had in mind and which they specified in the charter (paragraph 3, section 7), then she should be paid 70 cents per ton for 108,000 tons, less deductions for the time so lost.”
But paragraph 1, which is thus distinctly interpreted as a provision for payment in case the vessel be at any time out of commission, is as follows:
“The party of the second part covenants to pay in any event seventy cents a ton for at least one hundred and eight thousand (108,000) gross tons, except as herein provided, in case the vessel be at any time out of commission.”
It seems very clear that this paragraph is not an agreement to pay in case the vessel is out of commission, but to pay at least an agreed amount except in case the vessel is out of commission.
_ Paragraph 2 concludes with the words “if the vessel is in commission the entire year.”
_ Paragraph 3 begins with the words “If the vessel is not in commission the entire year,” and provides for deductions from the amount payable under the first paragraph of section 7. It is a provision for reducing the guaranteed tonnage in case the vessel be at any time out of commission.
I agree with the contention of counsel for the owner, Chesbrough, that the deductions authorized by the third .paragraph must be confined to relieving the charterer, under the conditions enumerated in it, from the full obligation imposed on him by the first two sentences, namely, of paying 70 cents a ton on 108,000 tons when less than that amount was transported. When the amount of tonnage carried is so large that the vessel is not obliged to resort to the guaranty for compensation, she is, as under an ordinary time charter for coal carrying, entitled to credit for the full amount carried, and after proper deductions for lost time, to payment of the full balance for the year’s business, except as that payment is cut down by the final clause of section 7, which forms no part of the guaranty, but seems to have been inserted for the benefit of the charterer, and in consideration of the guaranty contained in the previous part of section 7.
What seems to me to be an error in the majority opinion is in the *279assumption that the arbitrarily fixed amount of tonnage, 108,000 tons, which is the outside limit of the guaranty for a year’s business, is to be taken as the limit which is to be credited to the vessel on an accounting for the settlement of the year’s account. That the vessel is guaranteed this amount.is, of course, no reason for limiting her credit to that amount. If there is a limit, it must be found in the final clause — that the parly of the second part shall in no event pay for more than 108,000 gross tons, even if a larger number than that be in fact transported. But this is a limitation upon the amount to be paid on the year’s business, and does not reasonably require a departure from the ordinary method of determining what that amount is, namely, crediting the value of the service rendered, and charging for time or service lost, and stating the balance due.
For the libelant Chesbrough a strong argument is made to the effect that after the charterer has received all the coal he has agreed to pay, for there is no justification for any deduction either from the amount actually carried or from the amount of 108,000 gross tons.
Though the argument is worthy of careful and detailed discussion it does not seem that this would now be useful. If any deductions are permissible I agree with the opinion of the District Court that they should be made from the amount actually transported, and not from the arbitrary amount fixed by section 7.
I therefore agree with the decision of the District Court that, because of substantial and unauthorized deductions, and of insistence upon claims of rights to which the charterer was not entitled under the charter party, and to which it would not be entitled during the period of renewal, the refusal to renew the charter was justified.
In Nos. 1427 and 1428 I am unable to agree to the modifications of the decree of the District Court. In No. 1429 I am of the opinion that the decree of the District Court should he affirmed.